Electronically Filed
                                                         Supreme Court
                                                         SCWC-15-0000450
                                                         03-JAN-2017
                                                         08:29 AM



                           SCWC-15-0000450

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


                          STATE OF HAWAI#I,
                   Respondent/Plaintiff-Appellee,

                                 vs.

                           LANAKILA NILES,
                   Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
            (CAAP-15-0000450; CASE NO. 1DTA-14-05558)

       ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          Petitioner/Defendant-Appellant Lanakila Niles’s

application for writ of certiorari filed on November 18, 2016, is

hereby rejected.

          DATED:   Honolulu, Hawai#i, January 3, 2017.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson